DETAILED ACTION
1.	The present application, filed on or after March 13, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a second continuation application with a claim of priority to two prior applications, Application Nos. 15/260,969 and 16/534,300.  See U.S. Patent No. 10,423,947.
	The IDS of March 23, 2021has been considered.
	Claims 1 – 20 were cancelled by Preliminary Amendment dated March 23, 2021.  Therefore, Claims 21 – 40 are pending and examined as follows:  
			
Claim Rejections – 35 USC § 101

2.	35 USC § 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture and composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


A.	Rejection Based on Abstract Idea
Claims 21 - 40 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.  Furthermore, this rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).  
B.	Statutory Categories
Independent Claim 21 is a method claim and therefore falls into the statutory category of a process.  Claim 35 is a system claim that recites various computer components, such as an interface and a processor, and therefore falls into the category of machine/manufacture.”    Claim 39 is a non-transitory CRM Claim and therefore falls into the category of machine/manufacture.”  
C.	The Claim Recites an Abstract Idea
Claim 21 is illustrative of the rejection of all claims on the grounds of abstract idea.
Claim 21 recites the limitation:
 “by way of a plurality of input fields in the user interface, identifiers of one or more supplemental payment source accounts of a user, the supplemental payment source accounts being stored in a database accessible by the payment services computing system, wherein the identifiers of the supplemental payment source accounts are linked in the database to a primary payment source account of the user represented by a primary payment source payment vehicle, and wherein resources in the supplemental payment source accounts are applicable to transactions by the user presenting only the primary payment source payment vehicle to originate the transactions;;”  

This limitation, as drafted, is a process that, under its broadest reasonable interpretation, constitutes a method of organizing human activity, specifically, fundamental economic principles or practices.  That is, analyzing this limitation in the context of the claim as a whole, it recites a process that falls within the grouping of abstract ideas comprising certain methods of organizing human activity.  Fundamental economic principles or practices are examples of such methods.  In this case, the fundamental economic principle or practice is the common practice of using an e-wallet for financial transactions, such as purchases, and registering a plurality of payment card accounts with the wallet app, which is to say with the wallet provider.

Furthermore, the mere nominal recitation of certain computerized terms - such as “processor” or “interface” - does not remove the claim from the category of common or abstract methods of organizing human activity.  
Thus, Claim 21 recites a judicial exception, namely, an abstract idea.

D.	The Claim Does Not Integrate the Abstract Idea into a Practical Application
Moreover, this judicial exception is not integrated into a practical application. The possible “additional limitations” recited in the Claim that must be considered are as follows:
A computer-implemented method of managing a plurality of supplemental payment sources of a user within a user interface, 
generating, by a computer processor associated with a payment services computing system, a user interface on a computing device associated with a user of the payment services, 
the interface prompting the user to input: by way of a plurality of input fields in the user interface, identifiers of one or more supplemental payment source accounts of a user, 
the supplemental payment source accounts being stored in a database accessible by the payment services computing system, 
wherein the identifiers of the supplemental payment source accounts are linked in the database to a primary payment source account of the user represented by a primary payment source payment vehicle, 
wherein resources in the supplemental payment source accounts are applicable to transactions by the user presenting only the primary payment source payment vehicle to originate the transactions; 
payment processing preference settings, linked to the identifier of the user's primary payment source account, for applying resources of the primary payment source account and one or more of the supplemental payment source accounts to transactions, based on merchant identifiers or merchant categories of merchants involved in the transactions, 
wherein the payment processing preference settings comprise a plurality of payment combinations comprising the primary payment source account and one or more of the supplemental payment source accounts, 
each combination being linked to an identifier of a specific merchant or merchant category; 
wherein the payment services computing system automatically processes a transaction including the identifier of the primary payment source account and the identifier of the specific merchant or the merchant category identifier of the merchant at which the transaction originates using resources defined by an identified combination of payment source accounts from among the plurality of payment combinations based on the merchant identifier or merchant category identifier of the merchant involved in the transaction.

No additional computer components are mentioned in these limitations.  The few computerized components are recited at a high level of generality.  No other particular computer functions or computer component interactions within this system are recited.  The recited steps are common transaction processes.  
Analyzing these additional limitations individually, and taking the claim as a whole and as an ordered combination, it is clear that these additional limitations do not serve to integrate the abstract idea into a practical application.  They do not recite a technological solution to a technological problem.  They do not improve the functioning of the computer system itself.  In fact, there are very few computerized system components or functions recited.  Thus, these limitations fail to recite with specificity any technical function or any improvement to the functioning of the computer system itself – if any.  Therefore, the claim lacks the specificity required to transform the claim from one claiming only an outcome or a result – using a combination of accounts to complete a transaction  - to one claiming a specific way of achieving that outcome or result.
Accordingly, the recitation of these generic components amounts to no more than mere instructions “to apply” the abstract idea exception using generic computer components.  That is, the additional elements recited in the claim beyond the judicial exception(s) have been evaluated to determine whether those additional elements, considered individually and in combination, integrate the judicial exception(s) into a practical application.  They do not.


E.	Step 2B:  The Claim Does Not Recite Significantly More than the Abstract Idea
This step involves the search for an “inventive concept.”  However, it is clear from the case law and the MPEP that the considerations at issue are the same as those considered above with respect to the analysis of a practical application.  See MPEP 2106.05(a) – (c) and (e).  In other words, these analyses sharply overlap.
Therefore, based on the above analysis, the identified additional limitations do not provide “significantly more” than the abstract idea.  The claim is therefore ineligible under §101.  The other independent claims are, likewise, ineligible for the same reasons as they are virtually identical to Claim 21.

F.	The Dependent Claims Do Not Recite Meaningful Additional Limitations
	Similarly, Claim 22 recites the same abstract idea as Claim 1 by virtue of its dependency on Claim 21.  Like Claim 21, this claim does not recite sufficient additional elements to integrate the abstract idea into a practical application.  Claim 22 merely recites the abstract concept of processing a transaction request.
Claim 23 merely recites the abstract concept of querying a database.
Claim 24 merely recites the abstract concept of a blockchain.  
Claim 25 merely recites the abstract concept of applying rules to the use of certain payment accounts.
Claim 26 merely recites the abstract concept of querying a ledger.    
Claim 27 merely recites the abstract concept of providing options in an interface.
Claim 28 merely recites the abstract concept of determining if an account has sufficient funds.
Claim 29 merely recites the abstract concept of preference settings.
Claim 30 merely recites the abstract concept of displaying recent transactions.
Claim 31 merely recites the abstract concept of tabs in an interface.
Claim 32 merely recites the abstract concept of arranging primary and supplemental payment accounts in an interface.
Claim 33 merely recites the abstract concept of merchant categories.
Claim 34 merely recites the abstract concept of a default payment account.
Claims 35 - 40 are virtually identical or analogous variations to various of the aforementioned claims and are ineligible for the same reasons as set forth above.  

None of these claims provide any additional meaningful limitations, non-generic computer components, or specific assignments of functionality among those components.  Likewise, if at all, these claims recite only generic, computer-related limitations which are recited at such a high level of generality as to be devoid of any meaningful limitations.  These limitations do not recite improvements in the functioning of the computer or to any other technology or technical field.
Therefore, these claims do not include additional elements that are sufficient to integrate the abstract idea into a practical application, nor do they amount to significantly more than the recited abstract idea because the additional elements, when considered both individually and as an ordered combination, constitute only a mere instruction to “apply” the abstract idea.   
Thus, Claims 21 - 40 constitute ineligible subject matter under 35 USC § 101 as being directed to an abstract idea without more.  


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 21 - 40 are rejected under 35 U.S.C. §103 as being unpatentable over U.S. Patent Publication No. 2008/0301041 to Bruk (hereinafter “Bruk”) in view  of U.S. Patent Publication No. 2014/0006259 to Grigg et al. (hereinafter “Grigg”) 
	
	The Bruk reference is in the same field of endeavor as the claimed invention – using multiple payment accounts to complete a transaction.  The title of this reference is:  Method and system for processing financial transactions using multiple financial accounts
	The Abstract reads as follows:
“Associating multiple existing financial accounts with a multi-card account. The single multi-card account may allow a cardholder to determine an order for processing a financial transaction among the multiple financial accounts. This ordering may be dependent on the type of financial transaction. Also, the cardholder may allow partial payments from multiple financial accounts, such that a single purchase could be allocated to multiple accounts associated with the multi-card account. These systems and methods minimize the number of cards a cardholder must carry, thus minimizing the chance of losing cards or otherwise having an unauthorized use of an account and also minimizing the chance of an embarrassing rejection of a transaction.”  (emphasis added) 
	 
	Furthermore, Bruk addresses the same problem as the claimed invention – making it easier for a user to apply more than one payment account to a single transaction.  Accordingly, Bruk teaches:
	“[0016] The present invention provides systems and methods for associating multiple financial accounts with a single multi-card account. The single multi-card account may allow a cardholder to determine an order for processing a financial transaction among the multiple financial accounts. This ordering, or ranking, may be dependent on the type of financial transaction. Also, the cardholder may allow partial payments from multiple financial accounts, such that a single purchase could be allocated to multiple accounts associated with the multi-card account. These systems and methods minimize the number of cards a cardholder must carry, thus minimizing the chance of losing cards or otherwise having an unauthorized use of an account and also minimizing the chance of an embarrassing rejection of a transaction.”  (emphasis added) 

	Thus, the following teaching is particularly salient as to the use of an easy to use interface:
	“[0049] FIG. 5 depicts a process flow 320 for managing a multi-card account in accordance with an exemplary embodiment of the present invention. Referring to FIGS. 1, 2, and 5, at step 505, a cardholder accesses the transaction processing system 210 through the account managing module 220. At step 510, the cardholder chooses an account management task. The cardholder may make this choice through a graphical user interface shown on the computer 150 or the PDA 152 or through an interactive voice response menu using the mobile phone 154 or the land-line telephone 156.”  (emphasis added) 

	Thus, it is clear that Bruk teaches the use of an interface for associating the payment accounts with his/her e-wallet app, Fig. 5 being a flow chart to illustrate the use of the interface:
	
    PNG
    media_image1.png
    738
    591
    media_image1.png
    Greyscale



	Furthermore, such an interface can be generated on a mobile phone, as contemplated by the claimed invention:   

	“[0031] One of ordinary skill in the art would appreciate that a cardholder may contact the transaction processing system 110 and manage her multi-card account using any type of device capable of communicating with the transaction processing system 110 and the computer 150, the PDA 152, the mobile phone 154, or the land-line telephone 156 are but examples of such devices.”  (emphasis added) 

	Thus, a person of ordinary skill in the art would readily understand that the teachings of Bruk could be implemented on the interface of the mobile devices 152 and 154 shown in Fig. 1:

	
    PNG
    media_image2.png
    630
    793
    media_image2.png
    Greyscale

	
	


	Accordingly, with regard to Claim 21, as outlined above, Bruk teaches:
21. (New) A computer-implemented method of managing a plurality of supplemental payment sources of a user within a user interface, the method comprising:   (See at least Fig. 1 reproduced above.)

generating, by a computer processor associated with a payment services computing system, a user interface on a computing device associated with a user of the payment services, the interface prompting the user to input:   
(See at least Fig. 1 above and [0049] reproduced above, wherein a person of ordinary skill in the art would readily understand that the interface has input fields.)

by way of a plurality of input fields in the user interface, identifiers of one or more supplemental payment source accounts of a user, the supplemental payment source accounts being stored in a database accessible by the payment services computing system, wherein the identifiers of the supplemental payment source accounts are linked in the database to a primary payment source account of the user represented by a primary payment source payment vehicle, and wherein resources in the supplemental payment source accounts are applicable to transactions by the user presenting only the primary payment source payment vehicle to originate the transactions; and  
(See at least [0030], wherein it would be clear that the “associating” of a “multi-card” account with multiple financial accounts would be accomplished through an interface when accessing and viewing the account.  See at least [0029] with respect to a definition of the “multi-card account” which is considered to constitute the recited “primary” or “default” account, while the other financial accounts are supplemental accounts.)

payment processing preference settings, linked to the identifier of the user's primary payment source account, for applying resources of the primary payment source account and one or more of the supplemental payment source accounts to transactions, based on merchant identifiers or merchant categories of merchants involved in the transactions, wherein the payment processing preference settings comprise a plurality of payment combinations comprising the primary payment source account and one or more of the supplemental payment source accounts, each combination being linked to an identifier of a specific merchant or merchant category; 
(See at least [0030] with respect to preference settings for the various accounts.  As for the use of the various accounts being based on merchant categories, please see Fig. 4 as follows:

    PNG
    media_image3.png
    743
    486
    media_image3.png
    Greyscale

In particular, note step 450 which teaches that the “order” of processing (e.g. the use of one account and then another in a combined fashion) is based on “specific transaction categories.”  This is explained in more detail as follows in the specification:
“[0047] At step 450, if desired, the cardholder identifies an order of processing, or ranking, for specific transaction types. Using our example from above, for travel expenses (airline, hotel, etc.), the cardholder may indicate that the AMERICAN EXPRESS PLATINUM CARD should be used first to process the transaction, then the VISA account, followed by the DISCOVER CARD, while the checking account should never be used. In this case, the database module 230 would store the specific processing order along with MCCs and MCCGs associated with the specific transaction categories.”  (emphasis added) 

wherein the payment services computing system automatically processes a transaction including the identifier of the primary payment source account and the identifier of the specific merchant or the merchant category identifier of the merchant at which the transaction originates using resources defined by an identified combination of payment source accounts from among the plurality of payment combinations based on the merchant identifier or merchant category identifier of the merchant involved in the transaction.  (See at least [0047] above which teaches the actual processing of the processing in accordance with the MCC identifier.

Thus, it appears that Bruk teaches the essential features of Claim 21.  However,  out of an abundance of caution, and  subject to further consideration of the cited reference and subject to the broadest reasonable interpretation of the relevant limitations, Grigg is cited for its teachings related to an interface in a split payment or combined payment situation.     
Grigg is also in the same field of endeavor as the claimed invention and Bruk – the use of more than one payment account to complete a transaction.
The title is:  System for item level payment vehicle suggestion
The Abstract reads as follows:
“Embodiments of the present invention allow a user to use multiple different payment vehicles in a single transaction to purchase a variety of different items wherein the different payment vehicles are chosen because of favorable payment terms associated with a category assigned to the item by receiving information about a transaction, assigning the items in the transaction to at least one category, determining a payment vehicle to use in completing the transaction for each item and using the communication device to transmit to the transaction device the information related to the payment vehicles determined for use in completing the transaction for each item.”  (emphasis added) 

Thus, Grigg relates to a method in which the merchant or product category is the basis for selecting a combination of payment cards or “vehicles.”
Furthermore, Grigg teaches detailed interfaces for accomplishing these goals as follows (see also Figs. 7 – 8):

    PNG
    media_image4.png
    752
    516
    media_image4.png
    Greyscale

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multi-card account teachings of Bruk, wherein a plurality of payment card accounts are associated with a single or primary account, to add the interface teachings of Grigg.  The motivation to make this modification comes from Bruk.  It teaches, as quoted above, that an interface can be used to associate the accounts with a single “multi-card” account.  It would greatly enhance the efficiency, security, and accuracy of the system of Bruk to use the interfaces of Grigg for the association of the accounts and setting of preferences.  

With regard to Claim 22, Bruk teaches: 
22. (New) The computer-implemented method of claim 21, further comprising: receiving a transaction authorization request, wherein the transaction was originated by the user presenting the primary payment source payment vehicle whereby the authorization request identifies the primary payment source account of the user, an amount of the transaction, and the identifier of the specific merchant or the merchant category of the merchant at which the transaction originates;  (See at least [0011], [0018], and Fig. 7 – 8.)

evaluating the payment processing preference settings stored in relation to the received identifier of the user's primary payment source account to identify, from among the plurality of payment combinations, a combination of payment source accounts to use in relation to the transaction, the combination being allocated to the transaction according to the evaluated payment processing preference settings and based on the merchant identifier or merchant category of the merchant involved in the transaction; (See at least [0041].)

processing the transaction using resources defined by the identified combination of payment source accounts, wherein processing the transaction comprises accounting for deducting resources from the primary payment source account and/or one or more supplemental payment source accounts according to the identified combination; updating the database to reflect the accounting for deducting resources from the accounts of the primary payment source account and supplemental payment source accounts according to the identified combination; transmitting a transaction authorization response to the merchant; and displaying the accounting for deducting resources from the accounts of the primary payment source account and supplemental payment source accounts according to the identified combination.  (See at least [0041].)

With regard to Claim 23, Bruk teaches: 
23. (New) The method of claim 22, wherein, evaluating the payment processing preference settings to identify a combination of payment source accounts to use in relation to the transaction includes:  (See at least [0039] – [0041].)

querying the database to determine, using the identifier of the user's primary payment source account and the received merchant identifier or merchant category identifier of the merchant, if there is, among the plurality of payment combinations, a combination of one or more payment source accounts to use in the payment transaction, from a group comprising one or more supplemental payment source accounts and the primary payment source account, and if there are one or more payment processing preference settings for applying the combination of payment source accounts in the payment transaction; and (See at least Figs. 7 – 8 for identifying the accounts to be used in processing the transaction, and the accompanying description in the specification; this information is derived from the identifiers stored in the database as taught at [0036] – 0037].)

if the database has a combination of payment source accounts to use in the payment transaction, and one or more payment processing preference settings for applying the combination of payment sources in the transaction, determining and assigning one or more amounts to be deducted for each of the one or more payment source accounts in the combination of payment source accounts to use in the transaction, using one or more payment processing preference settings for applying the combination of payment source accounts in the payment transaction, and if the database does not have a combination of payment source accounts to use in the payment transaction, or one or more payment processing preference settings for applying the combination of payment sources in the transaction, assigning the transaction amount to be drawn from the primary payment source account.  (See at least [0057] – [0060].)

With regard to Claim 24, Bruk teaches wherein the database is shared, at least with the merchant or a merchant acquirer, can be replicated, at least within a payment network, and can be updated using a block chain method.  (See at least Fig. 1 for a network; as for blockchain, a person of ordinary skill in the art would readily understand that the database 230 as shown in Fig. 2, can be a shared ledger type database which is commonly known and understood.)
With regard to Claim 25, Bruk teaches wherein generating and displaying a user interface prompting a user to input payment processing preference settings for applying resources of the primary payment source account and one or more of the supplemental payment source accounts to transactions, includes, one or more of: providing a user interface by which a user may rank the one or more payment source accounts, from the combination of payment source accounts to use in the payment transaction, in an order in which accounts are to be drawn to satisfy a transaction amount during a payment transaction; providing a user interface by which a user may assign to each of the one or more payment source accounts, from the combination of payment source accounts to use in the payment transaction, a percentage of the transaction amount to be supplied by each payment source account to satisfy the transaction amount during the payment transaction; and enabling a user to assign a minimum or maximum limit to the amount of funds that can be drawn from any one or more payment source accounts, from the combination of payment source accounts to use in the payment transaction.  (See at least [0036] as to ranking and charging amounts to certain accounts; see also [0029]; as to min or max funds, see [0044] – [0045].)

With regard to Claim 26, Bruk teaches prior to processing the transaction: querying a ledger to determine whether each of the one or more payment source accounts, from the combination of payment source accounts to use in the payment transaction, has sufficient funds for the transaction in the amounts assigned for each of the one or more payment source accounts; and upon determining that one or more of the payment source accounts, from the combination of payment source accounts to use in the payment transaction, does not have sufficient funds for the transaction: transmitting a denial of the transaction authorization request to the merchants or merchant acquirer over a payment network, discontinuing the payment transaction, and displaying an indication of the denial of the transaction authorization request at the user interface.  (See at least [0044], wherein “available credit” is considered to constitute the recited “sufficient” funds.  See also Fig. 6, box 625.)

With regard to Claim 27, Bruk teaches providing a user interface by which the user may select an option specifying that one or more payment source accounts of an assigned combination of payment source accounts and payment processing preference settings to be applied to a transaction are to be overdrafted, if the one or more payment sources does not have sufficient funds for the transaction.  (See at least Fig. 6, boxes 625, 645, and 650, and accompanying specification.)

With regard to Claim 28, Bruk teaches prior to processing the transaction: querying, a ledger to determine whether each of the one or more payment source accounts, from the combination of payment source accounts to use in the payment transaction, has sufficient funds for the transaction in the amounts assigned for each of the one or more payment source accounts; and upon determining that one or more of the payment source accounts, from the combination of payment source accounts to use in the payment transaction, does not have sufficient funds for the transaction, and if the user has selected the option specifying that one or more payment source accounts of an assigned combination of payment source accounts and payment processing preference settings to be applied to a transaction are to be overdrafted: determining and assigning one or more amounts to be deducted for each of the one or more payment source accounts in the combination of payment source accounts to use in the transaction, including the one or more payment source accounts that does not have sufficient funds for the transaction, wherein the amounts to be deducted are based on the one or more payment processing preference settings for applying the combination of payment source accounts in the payment transaction.  (See at least Fig. 6, boxes 625, 645, and 650, and accompanying specification.  See also [0056] – [0062].)

With regard to Claim 29, Bruk teaches providing a user interface by which a user may apply a preference setting to a combination of payment sources, based on, one or more of: the merchant or type of merchant from which a transaction originates; the payment source assigned to be used in the transaction; a transaction amount; a location a where the transaction originates; the type of purchase in the transaction; a number of purchases in the transaction; or a time or sequence of purchase of the transaction.  (See at least [0044] and [0049].)

With regard to Claim 30, Bruk teaches wherein, the computing device associated with the user further displays information related to recent transactions, including, one or more of: the merchants or types of merchant from which the recent transactions originated; the transaction amounts involved in the recent transaction; the combination of payment source accounts used for each of the recent transactions; the amounts drawn from each of the one or more payment source accounts in combination of payment source accounts used in the recent transactions; and a status of each of the recent transaction.  (See at least [0052].)

With regard to Claim 31, Bruk in view of Grigg teaches wherein the displayed information is arranged under tabs on the user interface, the tabs comprising one or more of: a first tab for information related to payment sources that includes functionalities for enabling a user to add, delete, or change a primary payment source account, supplemental payment source accounts, or payment processing preference settings to be used in a transaction originating from a merchant or group of merchants; and a second tab for information related to merchants that displays recent transaction details.  (See at least Grigg, Fig. 6, wherein the circular icons next to various payment vehicles are considered to constitute the recited “tabs.”)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multi-card account teachings of Bruk, wherein a plurality of payment card accounts are associated with a single or primary account, to add the interface teachings of Grigg.  The motivation to make this modification comes from Bruk.  It teaches, as quoted above, that an interface can be used to associate the accounts with a single “multi-card” account.  It would greatly enhance the efficiency, security, and accuracy of the system of Bruk to use the interfaces of Grigg for the association of the accounts and setting of preferences.  


With regard to Claim 32, Bruk teaches one or more of: providing a user interface by which a user may update or change a primary payment source account; providing a user interface by which a user may add, delete, or change a supplemental payment source account; providing a user interface by which a user may add, delete, or change payment processing preference settings for applying to an assigned combination of payment source accounts in a payment transaction; and providing a user interface by which a user may add, delete, or change an assignment of a combination of payment source accounts and payment processing preference settings to be used in a transaction originating from a merchant or a group of merchants.  See at least Grigg, Fig. 6, wherein the circular icons next to various payment vehicles are considered to constitute the recited “tabs.”)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multi-card account teachings of Bruk, wherein a plurality of payment card accounts are associated with a single or primary account, to add the interface teachings of Grigg.  The motivation to make this modification comes from Bruk.  It teaches, as quoted above, that an interface can be used to associate the accounts with a single “multi-card” account.  It would greatly enhance the efficiency, security, and accuracy of the system of Bruk to use the interfaces of Grigg for the association of the accounts and setting of preferences.  

With regard to Claim 33, Bruk teaches if the category of a merchant of a recent transaction is not stored in the database, or if the merchant or the merchant category does not yet have an assigned combination of payment source accounts and payment processing preference settings to be used in transactions originating from the merchant or group of merchants, generating and displaying a user interface by which: a user may specify, in relation to the identifier of the user's primary payment source account, the category of the merchant of the recent transaction; and a user may assign a combination of payment source accounts and payment processing preference settings to be used in transactions originating from the merchant, wherein the payment source accounts are from a group of accounts comprising the supplemental payment source accounts and the primary payment source account, and wherein the payment processing preference settings are to be applied to the combination of payment source accounts in the payment transactions originating from the merchant.  (See at least [0044] wherein the categories given as examples (e.g. airline miles, electronics, etc.) are considered to constitute the recited “category of the merchant.”  The cardholder may set the rankings for the various accounts according to these categories.)

With regard to Claim 34, Bruk teaches wherein, one or more of the payment processing preference settings, supplemental payment source accounts, and the primary payment source account is assigned to be used by default in a payment transaction.  (See at least [0044] with respect to the teachings of a “default ranking.”)

With regard to Claim 35, this claim is essentially identical to Claim 21 and is obvious for the same reasons as set forth in that claim.  

With regard to Claim 36, this claim is essentially identical to Claim 22 and is obvious for the same reasons as set forth in that claim.  

With regard to Claim 37, this claim is essentially identical to Claim 30 and is obvious for the same reasons as set forth in that claim.  

With regard to Claim 38, this claim is essentially identical to Claim 32 and is obvious for the same reasons as set forth in that claim.  

With regard to Claim 39, this claim is essentially identical to Claim 1 and is obvious for the same reasons as set forth in that claim.  

With regard to Claim 40, this claim is essentially identical to Claim 22 and is obvious for the same reasons as set forth in that claim.  

Conclusion
4.	Applicant should carefully consider the following in connection with this Office Action:
	A.	Search and Prior Art
	The search conducted in connection with this Office Action, as well as previous Actions, encompassed the inventive concepts as defined in the Applicant’s specification. That is, the search(es) included concepts and features which are defined by the pending claims but also pertinent to significant although unclaimed subject matter.  Accordingly, such search(es) were directed to the defined invention as well as the general state of the art, including references which are in the same field of endeavor as the present application as well as related fields (e.g. applying more than one payment account to a transaction). 
	Therefore, in addition to the above prior art references cited and applied in connection with this Office Actions, the following prior art is also made of record but not relied upon in the current rejection:
	U.S. Patent Publication No. 2017/0178113 to Mugford et al.  This reference is relevant to the features of interfaces.
	U.S. Patent Publication No. 2015/0227957 to Bradley et al.  This reference is relevant to the features of rules for setting preferences.
	U.S. Patent Publication No. 2012/0101882 to Todd.  This reference is relevant to the features of a rule set.
	U.S. Patent Publication No. 2018/0039924 to Beye et al.  This reference is relevant to the features of an interface for setting preferences.
	U.S. Patent Publication No. 2014/0012704 to Mizhen et al.  This reference is relevant to the features of merchant categories.
	U.S. Patent Publication No. 2018/0285853 to Kieffer et al.  This reference is relevant to the features of split transactions.
	U.S. Patent No. 8,972,298 to Kunz et al.  This reference is relevant to the features of split payments.
	U.S. Patent No. 8,099,361 to Gupta et al.  This reference is relevant to the features of selecting payment vehicles based on merchants.
	B.	Responding to this Office Action
	In view of the foregoing explanation of the scope of searches conducted in connection with the examination of this application, in preparing any response to this Action, Applicant is encouraged to carefully review the entire disclosures of the above-cited, unapplied references, as well as any previously cited references.  It is likely that one or more such references disclose or suggest features which Applicant may seek to claim.  Moreover, for the same reasons, Applicant is encouraged to review the entire disclosures of the references applied in the foregoing rejections and not just the sections mentioned.

	C.	Interviews and Compact Prosecution
	The Office strongly encourages interviews as an important aspect of compact prosecution.  Statistics and studies have shown that prosecution can be greatly advanced by way of interviews. Indeed, in many instances, during the course of one or more interviews, the Examiner and Applicant may reach an agreement on eligible and allowable subject matter that is supported by the specification.  
	Interviews are especially welcomed by this examiner at any stage of the prosecution process.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool (e.g. WebEx).  To facilitate the scheduling of an interview, the Examiner requests either a phone call at the number set forth below or the use of the AIR form as follows:
	USPTO Automated Interview Request  http://www.uspto.gov/interviewpractice.
	Other forms of interview requests filed in this application may result in a delay in scheduling the interview because of the time required to appear on the Examiner's docket.  Thus, a phone call or the use of the AIR form is strongly encouraged.
	
	D.	Communicating with the Office
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM BUNKER whose telephone number is (571)272-0017.  The examiner can normally be reached on M - F 8:30AM - 5:30PM, ET.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas, can be reached at 571-270-1836.  Information regarding the status of an application, whether published or unpublished, may be obtained from the “Patent Center” system.  For more information about the Patent Center system, see https://www.uspto.gov/patents/apply/patent-center.  Should you have questions on access to the Patent Center system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/William (Bill) Bunker/
U.S. Patent Examiner
AU 3691

(571) 272-0017

November 22, 2022
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3693